In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                      No. 07-13-00284-CR


                           JULIA HELENE FINLEY, APPELLANT

                                                V.

                            THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 181st District Court
                                    Randall County, Texas
                  Trial Court No. 23941-B, Honorable Lee Waters, Presiding

                                     December 18, 2013

                              MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellant, Julia Helene Finley, appeals her conviction for felony theft. Appellant

pled guilty without the benefit of a plea bargain.            She had the trial court assess

punishment which was assessed at twelve years in prison.                     Appellant appealed.

      Appellant’s appointed counsel filed a motion to withdraw, together with an

Anders1 brief, wherein he certified that, after diligently searching the record, he

concluded that the appeal was without merit. Along with his brief, appellate counsel
      1
       See Anders v. California, 386 U.S. 738, 744-45, 87 S.Ct.1396,18 L.Ed.2d 493 (1967).
filed a copy of a letter sent to appellant informing her of counsel’s belief that there was

no reversible error and of appellant’s right to file a response pro se. By letter dated

November 6, 2013, this court notified appellant of her right to file her own brief or

response by December 6, 2013, if she wished to do so. Appellant filed a response

wherein she requested the appointment of new appellate counsel and challenged her

sentence.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed two potential areas for appeal which included voluntariness of her guilty plea

and ineffective assistance of counsel. However, counsel then proceeded to explain why

the issues were without merit.

       In addition, we conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any arguable error pursuant to In re

Shulman, 252 S.W.3d 403 (Tex. Crim. App. 2008) and Stafford v. State, 813 S.W.2d
508 (Tex. Crim. App. 1991).             We also reviewed appellant’s complaint about her

sentence. Upon undertaking these tasks, we too find no arguable error supported by

the record before us.

       Accordingly, the motion to withdraw is granted and the judgment is affirmed. 2

Furthermore, appellant’s request for new appellate counsel is denied as moot.



                                                                 Brian Quinn
                                                                 Chief Justice

Do not publish.



       2
           Appellant has the right to file a petition for discretionary review with the Court of Criminal
Appeals.

                                                    2